UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6385



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWARD WARLICK WHITE, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-92-100, CA-97-101-V-4)


Submitted:   September 10, 1998       Decided:   September 24, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Warlick White, Jr., Appellant Pro Se. Harry Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A.§ 2255 (West 1994 & Supp. 1998).

Appellant also seeks review of the court’s order declining to

reconsider that disposition. See Fed. R. Civ. P. 59(e). We have

reviewed the record and the district court’s opinions and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

United States v. White, Nos. CR-92-100; CA-97-101-V-4 (W.D.N.C.

Feb. 6, 1998; Dec. 12, 1997).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2